COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 IN RE:                                                           No. 08-19-00204-CV
                                                 §
 CESAR ORNELAS LAW, PLLC,                                   AN ORIGINAL PROCEEDING
 AND CESAR ORNELAS,                              §
                                                                    IN MANDAMUS
 Relators.                                       §

                                MEMORANDUM OPINION

       Relators, Cesar Ornelas Law, PLLC, and Cesar Ornelas, have filed a mandamus petition

against the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso County, Texas,

challenging an order permitting pre-arbitration discovery. Relators have also filed a motion

requesting a stay of proceedings in the underlying case. The petition for writ of mandamus and

the emergency motion to stay are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that

Relators have failed to show that they are entitled to mandamus relief. Accordingly, we deny the
emergency motion to stay and the petition for writ of mandamus.


                                            GINA M. PALAFOX, Justice
August 7, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-